DETAILED ACTION

Election/Restriction
Currently no claim(s) are generic to the following disclosed patentably distinct species:
Species I: Figs. 1A-2B and 7; edge protector with multiple protruding strap retainers on each edge panel, straps and two stoppers on each strap
Species I (a): Figs. 1C; high friction region on end panel of edge protector
Species I (b): Fig. 7; fan shaped end panel
Species II: Figs. 3A-4A; edge protector with a single strap retainer on each edge panel
Species II (a): Figs. 3A-3B; no straps
Species II (b): Figs. 4A-4B; straps
Species III: Figs. 5A-5C and 11A-C; edge protector with multiple strap retainers on each edge panel that do not protrude from the edge panel, angled slots cut into edge panel
Species III (a): Figs. 5A-5C without insert 
Species III (b): Figs. 11A-C with inserts
Species IV: Figs. 6A-6C and 9; edge protector with angled slot in side panels and reduced wall thickness for strap, 
Species IV (a): Fig: 6C strap with stoppers on either side of edge protector
Species IV (b): Fig. 8 strap with stopper between strap retainers

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) each group would require an individual search for the mutually exclusive characteristics (i.e. angled slots and protruding strap retainers not required by all of the species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is advised that a subgroup (a) or (b) must also be elected. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/L KMET/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735